Dear Mr. Waller:
You have requested the opinion of this office as to whether the governing officials of the Town of Winnsboro may appoint a person to fill the position of fire chief without advertising the vacant position and receiving applications.
LSA R.S. 33:321 et seq. (commonly referred to as the Lawrason Act) are the statutes governing municipalities which have chosen a Mayor and Board of Aldermen form of government. Revised Statute 33:386 is the section pertaining to the appointment of fire chiefs.  It provides as follows (in pertinent part):
      A. At the first regular meeting of the board of aldermen succeeding each regular municipal election, the mayor, subject to confirmation by the board of aldermen, shall appoint a clerk, tax collector, and all other necessary officers whose election is not provided for in R.S. 33:381.  In the event of a vacancy, the mayor, subject to confirmation by the board of aldermen, shall appoint a successor to any such office.  In making or approving such appointments and in filling vacancies, the mayor and board of aldermen shall give preference to residents of the municipality if all other considerations are equal.
The position of fire chief is not specifically provided for in R.S. 33:381 or elsewhere in the provisions of the Lawrason Act. Therefore, the fire chief shall be appointed by the mayor along with other officers subject to confirmation by the board of aldermen.  Since there exists a vacancy in that position, the mayor must appoint a successor to fill the vacant position subject to the approval of the board of aldermen.
The applicable statute here only requires that in filling such a vacancy, preference be given to residents of the municipality if "all other considerations are equal."  No requirements are made for advertising or receiving applications of persons qualified to fill the position of fire chief.
Louisiana law does provide for such advertising and the acceptance of applications from qualified persons in municipalities with populations between seven thousand and not more than thirteen thousand inhabitants under the civil service laws entitled "The Fire and Police Civil Service Law for Small Municipalities and for Parishes and Fire Protection Districts." See R.S. 33:2531 et seq.  However, in municipalities organized under the Lawrason Act, R.S. 33:341 defines a town as having less than five thousand but more than one thousand inhabitants. Therefore, these civil service statutes would not be applicable to the Town of Winnsboro. Also see Op. Atty. Gen. 86-589.
Should you need further assistance, please do not hesitate to contact our office.
Sincerely,
                              RICHARD P. IEYOUB Attorney General
                              BY: GLENN R. DUCOTE Assistant Attorney General
GRD:570l